           Case 1:20-cr-00507-PAC Document 33
                                           31 Filed 01/21/21
                                                    01/20/21 Page 1 of 5




                                                                           January 20, 2021

                                                                1/21/2021
BY ECF
                                                                The request to travel is denied. SO
Honorable Paul A. Crotty
                                                                ORDERED.
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

Re:     United States v. Baudilio Reyes
        20 Cr. 507 (PAC)

Dear Judge Crotty,

         I respectfully write on behalf of my client, Baudilio Reyes, to request that he be given permission
to travel to Eustis, Florida (just outside of Orlando), to attend a close family friend’s wedding. The
wedding is scheduled for January 30th and Mr. Reyes will travel to Florida on Friday January 29th and
travel back to New York on Sunday January 31st (Wedding Invitation attached as Exhibit A). Mr. Reyes
will travel to and from the wedding with his family. The groom, Mr. Jorge Ramos, is like a brother to Mr.
Reyes, and articulates that “I will be so lost if he [Mr. Reyes] wouldn’t be able to attend my big day”
(Exhibit B, Letter from Jorge Ramos). Mr. Reyes will communicate his whereabouts with his Pre-Trial
Services (PTS) officer. PTS objects to this application because it is office policy to oppose overnight
travel for defendants subject to home detention. PTS officer John Rothman notes that Mr. Reyes is fully
compliant with his conditions of release. The Government defers to Pretrial on this application.

        On 7/30/2020, the following bail conditions were set for Mr. Reyes by Judge Cave: $50,000
PRB; 2 FRP'S; Travel Limited to SDNY/EDNY & ED PA (& Points in Between for Travel to/from
Court); Surrender Travel Documents (& No New Applications); Pretrial Supervision As Directed by PTS;
Deft to Submit to Urinalysis, If Positive, Add Condition of Drug Testing/Treatment; Home Incarceration;
Electronic Monitoring; Deft to Continue or Seek Employment; Deft Not to Possess Firearm/Destructive
Device/Other Weapon.

        On 8/31/2020 Judge Cott modified Mr. Reyes’ bail from home incarceration to home detention.
Since then, Mr. Reyes has been employed and has abided by all the conditions of his bond.

                                                          Respectfully submitted,
                                                          /s/
                                                          Zawadi Baharanyi
                                                          Assistant Federal Defender

cc:     Benjamin Schrier (ECF).
Case 1:20-cr-00507-PAC Document 33
                                31 Filed 01/21/21
                                         01/20/21 Page 2 of 5




           EXHIBIT A
Case 1:20-cr-00507-PAC Document 33
                                31 Filed 01/21/21
                                         01/20/21 Page 3 of 5
Case 1:20-cr-00507-PAC Document 33
                                31 Filed 01/21/21
                                         01/20/21 Page 4 of 5




           EXHIBIT B
         Case 1:20-cr-00507-PAC Document 33
                                         31 Filed 01/21/21
                                                  01/20/21 Page 5 of 5




Dear Judge Crotty,

My name is Jorge Ramos and I am reaching out to you in regards to my brother
Baudilio Reyes who although isn't my blood brother has been like my brother for over 20
years. He plays a very huge role in my life as well as my kids and soon to be wife. I will
be so lost if he wouldn't be able to attend my big day. I do understand that mistakes
have been made in the past and no one is perfect but my brother is a changed man,
and since I've known him, he has never hurt anyone. My brother is harmless, caring,
and loving. I will personally hold myself accountable for the time being spent with me
while he is down here if you agree to let him attend my wedding.

 I will appreciate you taking this into consideration and letting him attend this one special
day. If there is anything I can do to help him be here, by my side, please let me know.
Feel free to contact me at                  if you have any questions.


Thank you again for understanding,

Sincerely,
Jorge Ramos
